DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Para. [0118] of the published application recites the vLP not initiating a PVT interval during the PMT PA interval.  The PVT interval has not been defined.

Claim Objections
Claim 14 objected to because of the following informalities:  line 8 recites, “cardia” and should state “cardiac”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for defining a fixed value of 30 ms for a PMT PV interval (see PG Pub [0091]), does not reasonably provide enablement for a fixed value of 30 ms for a PMT PA interval  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use a fixed value of 30 ms for a PMT PA interval the invention commensurate in scope with these claims. 
In claims 4-5, 10-11 the broadest reasonable interpretation of the system includes defining the length of the PMT PA interval.  The specification does not disclose enough information for one of ordinary skill in the art to understand the length of the PMT PA interval.  The state of the art at the time of filing shows that ways to determine a PMT PA interval were not predictable.  The specification does not provide direction as to how to solve the problem.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 4-5, 10-11.  Thus, claims 4-5, 10-11 are not enabled by the disclosure.
Claims 6-7, 12-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a rate dependent value of a PMT PV interval within the range of 10 ms to  50 ms (see PG Pub [0091]), does not reasonably provide enablement for a rate dependent value within the range of 10 ms to 50 ms for a PMT PA interval  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use a rate dependent value within the range of 10 ms to 50 ms for a PMT PA interval the invention commensurate in scope with these claims. 
In claims 6-7, 12-13, the broadest reasonable interpretation of the system includes defining the length of the PMT PA interval.  The specification does not disclose enough information for one of ordinary skill in the art to understand the rate dependent length of the PMT PA interval.  The state of the art at the time of filing shows that ways to determine a PMT PA interval were not predictable.  The specification does not provide direction as to how to solve the problem.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 6-7, 12-13.  Thus, claims 6-7, 12-13 are not enabled by the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 15 recite limitations directed to the period that the PMT is not detected.  This limitation is indefinite as claim 1 is only directed to a method for terminating a pacemaker mediated tachycardia (PMT), where a PMT must be detected before the limitations recited in the claim can occur.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishler et al. (US PG Pub 2016/0121128).
Regarding claim 8, Fishler et al. discloses an implantable system configured to terminate a pacemaker mediated tachycardia (PMT), the implantable system comprising an atrial leadless pacemaker (aLP) 102 configured to be implanted in or on an atrial cardiac chamber ([0034]), the aLP including at least one processor ([0077]) and including at least two electrodes ([0036]) that can be used for sensing an intrinsic atrial event, pacing the atrial cardiac chamber, and performing implant-to-implant (i2i) communication ([0082]); a ventricular leadless pacemaker (vLP) 104 configured to be implanted in or on a ventricular cardiac chamber ([0034]), the vLP including at least one processor ([0077]) and including at least two electrodes ([0036]) that can be used for sensing an intrinsic ventricular event, pacing the ventricular cardiac chamber, and performing i2i communication ([0082]). Fishler et al. does not expressly disclose the aLP configured to detect a PMT, and in response to the PMT being detected, initiate a PMT PA interval that is shorter than a PA interval that the aLP would otherwise use for atrial pacing when the PMT is not detected, and configured to not inform the vLP, via an i2i communication, of an atrial sensed event that caused the PMT to be detected, thereby preventing the vLP from initiating a PV interval during the PMT PA interval; the aLP configured to terminate the PMT PA interval in response to at least one of an intrinsic atrial event being detected during the PMT PA interval, or the aLP pacing the atrial cardiac chamber in response to the PMT PA interval expiring without an intrinsic atrial event being detected during the PMT PA interval; and the aLP configured to inform the vLP, via an i2i communication, of an intrinsic atrial event being detected during the PMT PA interval, or of an atrial paced event being detected during the PMT PA interval, or of an atrial paced event being performed in response to the PMT PA interval expiring without an intrinsic atrial event being detected during the PMT PA interval; wherein the PA interval specifies when an atrial pacing pulse should be delivered by the aLP to the atrial cardiac chamber following an intrinsic atrial sensed event, in response to the PA interval expiring without another intrinsic atrial event being detected during the PA interval, during a period that the PMT has not been detected; and wherein the PV interval specifies when a ventricular pacing pulse should be delivered by the vLP to the ventricular cardiac chamber following an intrinsic atrial event, in response to the PV interval expiring without an intrinsic ventricular event being detected during the PV interval, during a period that the PMT has not been detected. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aLP of Fishler et al. would be capable of being programmed and configured to perform these steps as Fishler et al. has disclosed that the aLP is configured to govern or implement a PMT Response (Table 7) and comprises the processor ([0077]) with the capability of being programmed with these steps ([0195]).  Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 9-13, no structural limitations have been provided to differentiate the claimed apparatus from the prior art.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aLP of Fishler et al. would be capable of being programmed and configured to perform these steps as Fishler et al. has disclosed that the aLP is configured to govern or implement a PMT Response (Table 7) and comprises the processor ([0077]) with the capability of being programmed with these steps ([0195]).  
Regarding claim 14, Fishler et al. discloses an atrial leadless pacemaker (aLP) 102, comprising: a hermetic housing configured to be implanted in or on an atrial cardiac chamber ([0034]); at least two electrodes ([0036]) each of which is located within, or near the hermetic housing; at least one processor ([0077]) within the hermetic housing; a pulse generator within the hermetic housing, the pulse generator 116 ([0065]) configured to selectively provide energy to the at least two electrodes, under control of the at least one processor, to selectively pace the atrial cardiac chamber and to selectively perform implant-to-implant (i2i) communication ([0082]) with a ventricular leadless pacemaker (vLP) 104; a sensing circuit 132 within the hermetic housing, the sensing circuit configured to sense cardiac electrical activity via the at least two electrodes ([0065]).  Fishler et al. does not expressly disclose the aLP configured to detect a PMT, and in response to the PMT being detected, initiate a PMT PA interval that is shorter than a PA interval that the aLP would otherwise use for atrial pacing when the PMT is not detected, and configured to not inform the vLP, via an i2i communication, of an atrial sensed event that caused the PMT to be detected, thereby preventing the vLP from initiating a PV interval during the PMT PA interval; the aLP configured to terminate the PMT PA interval in response to at least one of an intrinsic atrial event being detected during the PMT PA interval, or the aLP pacing the atrial cardiac chamber in response to the PMT PA interval expiring without an intrinsic atrial event being detected during the PMT PA interval; and the aLP configured to inform the vLP, via an i2i communication, of an intrinsic atrial event being detected during the PMT PA interval, or of an atrial paced event being detected during the PMT PA interval, or of an atrial paced event being performed in response to the PMT PA interval expiring without an intrinsic atrial event being detected during the PMT PA interval; wherein the PA interval specifies when an atrial pacing pulse should be delivered by the aLP to the atrial cardiac chamber following an intrinsic atrial sensed event, in response to the PA interval expiring without another intrinsic atrial event being detected during the PA interval, during a period that the PMT has not been detected; and wherein the PV interval specifies when a ventricular pacing pulse should be delivered by the vLP to the ventricular cardiac chamber following an intrinsic atrial event, in response to the PV interval expiring without an intrinsic ventricular event being detected during the PV interval, during a period that the PMT has not been detected. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aLP of Fishler et al. would be capable of being programmed and configured to perform these steps as Fishler et al. has disclosed that the aLP is configured to govern or implement a PMT Response (Table 7) and comprises the processor ([0077]) with the capability of being programmed with these steps ([0195]).  Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 15-20, no structural limitations have been provided to differentiate the claimed apparatus from the prior art.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aLP of Fishler et al. would be capable of being programmed and configured to perform these steps as Fishler et al. has disclosed that the aLP is configured to govern or implement a PMT Response (Table 7) and comprises the processor ([0077]) with the capability of being programmed with these steps ([0195]).

Allowable Subject Matter
Claim 1 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792